DETAILED ACTION
This action is responsive to the Applicant’s response filed 3/19/21.
As indicated in Applicant’s response, claims 1-6 have been amended.  Claims 1-6 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance.
A) The prior art taken separately or jointly does not suggest or teach the following features.
	A computer-implemented method comprising:
	(i) identifying, by analyzing a wireframe, a theme of the wireframe, the wireframe comprising a set of graphical elements, the set of graphical elements specifying a graphical representation of a user interface of a front-end application, the theme comprising a title, the title comprising a textual element of a graphical element of the wireframe that describes a portion of the wireframe, the front-end application implementing, during execution, the set of graphical elements;
	(ii) identifying an entry related to the theme in a feature implementation history stored in a code repository, the entry identified by determining that a similarity measure quantifying a degree of similarity between the theme and the entry is above a threshold value;
	(iii) extracting, from the entry, a first feature of a back-end application, the first feature, when implemented within the back-end application and while the back-end application and the front-end application are executing, performing a data manipulation responsive to a data request from the front-end application; and
	(iv) partially implementing, by integrating a source code stub associated with the entry with source code of the back-end application, the first feature in the back-end application, the source code stub comprising a temporary substitute for source code to be implemented to service a request from a first graphical element in the set of graphical elements in the wireframe.
	(as recited in claim 1)

Krishnamoorthy, USPubN: 2020/0183663,( Kn_moorthy) discloses wireframe builder API provided with graphic images supplied on the front-end, where analyzing static image - image representation of an user interface, hand-drawn images and interconnected graph element layout - and segmenting of static images into UI component transformation enabling the wireframe builder with construction of actionable UI component or formation of component per a hierarchy level or a convolution level, in terms of the builder tool being able to carry out attempts to structure or identifying a functional theme from analysis of static images or wireframe representation, per effect of a transformation module to encode functionality or functional feature into a UI component object as part of the UI representation in the API, the functionaliy transformed from stored functional source code for UI objects and from repository of source components comprised of features identifiable and retrievable for actionable encoding of components of by UI platform, the actionable rendering of each component such as to service request for constructing UI components per reuse of previously stored functionality code and component feature which when functionally activated via actionable objects that are translated into executables, e.g. to service a data request servicing a data request.
	The wireframe front-end for analyzing images and static segments at the front end GUI thereby to retrieve feature or theme related source component or source code into the builder API thereby to form actionable objects which can be translated into excutable entities for implement request fulfilling action or a service rendering per Kn_moorthy, fails to support using a front-end API having analytics on title theme description – as in (i) -  to identify a similar feature via use of back end repository to seek/identify an entry therein as having a most significant level similarity to the theme, then to extract a feature from the entry as per (ii) and (iii), to implement, by integrating a source code stub associated with the entry with source code of the back-end application, the first feature in 
	Muntes-Mulero et al, USPubN: 2019/0286757, discloses extractor of patterns and similarity calculator (e.g. derived similarity score) according to which features of a pattern space are structured into servers topology (e.g. combination of class nodes space) for a algorithm to traverse, in the course of which, similarity scores can be determined from mapping corresponding topological patterns with previously stored pattern library, thereby reducing complexity, cost.  The traversal of servers topology and generating similarity scores by which mapping of patterns would alleviate service implementation cost in Muntes-Mulero has no concern for a wireframe builder, nor is it about implementing  integration of a source stub into a back end source code for the latter to act as substitute – per (iv) - to the source code to be implemented to service a request from a first graphical element in the set of graphical elements in the wireframe presented per a front end builder, using theme of a title – as per (i) - to derive feature and associated source stub from the back end as set forth in (ii), (iii)
	Yaramada et al, USPubN: 2020/0320133, discloses domain chatbot framework where request/query elements constituting chatbots per a front-end chat context are expressed as preprocessed tree input (from a statement repository) subjected for textual semantic correlation with statements of analogous domain maintained in repository, per effect of forming back-end software handler for a software artificial intelligence routing framework, the matching based on which for the back-end to match a mathematical representation for embedding with the task responsive to incoming request.  Use of statement repository in relevance with front end chat bot bearing request/query context for back-end handler to be generated as in Yaramada, to match a routing framework or a mathematical representattion of the request/inquiry paradigm has no actual concern for a wireframe builder, nor is it about implementing integration of a source stub into a back end source code for the latter to act as substitute – per (iv) - to the source code to be implemented to service a request from a first graphical element in the set of graphical elements in the wireframe presented per a front end builder, using theme of a title – as per (i) - to derive feature and associated source stub from the back end as set forth in (ii), (iii)
	Chen et al, USPubN: 2016/0321069, discloses front-end feature analytic to build a feature model and associate therewith method signature/behavior from source code repository or code information from historical development, i.e. per a fine-grained matching process which extracts behaviors of features and identify proportionate code scope responding feature behavior analytics, the code scope identified so to embed as behavior for a feature specificity and its location in the behavior model (CFG based model), the feature-related code scope and method signature identification derived from a process of determining similarity between the feature in the behavior model.  The extraction of feature, deriving of method signature in similarity proportion with feature analytic thereby to identify code scope used to embed a featural behavior per Chen cannot meet generation of a source stub and implementing integration of the source stub into a back end source code for the latter to act as substitute – per (iv) - to the source code to be implemented to service a request from a first graphical element in the set of graphical elements in the wireframe presented per a front end builder, using theme of a title – as per (i) - to derive feature and associated source stub from the back end as set forth in (ii), (iii)  
	Pearmain et al, USPubN: 2018/008219, discloses front end API support for Web service equipped with feature extracting, where user interaction related GUI objects are compared in real time with objects previously stored in repository for determining context, iteractive features, clickstream data with any sources or interactions as previsously stored for a given user target using evaluation logic to compute weights based on similarity of the feature interactions.  Web service rendering via a front end API in comparing real-time interactions with possible objects stored in a backend for interactive features or clickstream data associated with the backend features to be evaluated for web developing consideration, per Pearmain, cannot be a concern to implement integration of source stub into a back end source code for it to act as substitute – per (iv) - to the source code to be implemented to service a request from a first graphical element in the set of graphical elements in the wireframe presented per a front-end builder, using theme of a title – as per (i) - to derive feature and associated source stub from the back end as set forth in (ii), (iii)
	B) Double Patenting Rejection.
	The only outstanding rejection in form of a (Provisional) Obviousness Double Patenting non-patentability type has been overcome with Applicant’s filing of a Terminal Disclaimer recorded as “Approved” per 3/25/2021.
	The Application is hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
March 27, 2021